Daniels, J.,
(concurring.) It is quite clear that theanswers obtained from the witness Pandjiris on her re-exanunation were free from legal exception; for on her cross-examination she was questioned on the same subject by the counsel for the administrator. And after that examination the claimant’s counsel was entitled to fortify, or explain, or add to her answers given by way of cross-examination. In no other respect do the rules of evidence appear to have been violated, and the mode adopted for the final disposition of the case was regular. It is therefore considered that the order made should be affirmed, with costs.
Brady, J„ concurs.